Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
v. Civil Action No. 1:17-cv-1167-JEB

FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

SIXTH DECLARATION OF DAVID M. HARDY

I, David M. Hardy, declare as follows:

(1) I am the Section Chief of the Record/Information Dissemination Section
(“RIDS”), Information Management Division (“IMD”), in Winchester, Virginia.' I have held
this position since August 1, 2002. Prior to my joining the Federal Bureau of Investigation
(“FBI”), from May 1, 2001 to July 31, 2002, I was the Assistant Judge Advocate General of the
Navy for Civil Law. In that capacity, I had direct oversight of Freedom of Information Act
(“FOIA”) policy, procedures, appeals, and litigation for the Navy. From October 1, 1980 to
April 30, 2001, I served as a Navy Judge Advocate at various commands and routinely worked
with FOIA matters. I am also an attorney who has been licensed to practice law in the State of
Texas since 1980.

(2) In my official capacity as Section Chief of RIDS, I supervise approximately 242
employees who staff a total of twelve Federal Bureau of Investigation Headquarters (“FBIHQ”)

units and three field operational service center units whose collective mission is to effectively

 

' IMD was previously the Records Management Division or RMD.

|
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 2 of 18

plan, develop, direct, and manage responses to requests for access to FBI records and
information pursuant to the FOIA as amended by the OPEN Government Act of 2007, the OPEN
FOIA Act of 2009, and FOIA Improvement Act of 2016; the Privacy Act of 1974; Executive
Order 13526; Presidential, Attorney General, and FBI policies and procedures; judicial
decisions; and Presidential and Congressional directives. My responsibilities also include the
review of FBI information for classification purposes as mandated by Executive Order 13526, 75
Fed. Reg. 707 (Jan. 5, 2010), and the preparation of declarations in support of Exemption (b)(1)
claims asserted under the FOIA. I have been designated by the Attorney General of the United
States as an original classification authority and a declassification authority pursuant to
Executive Order 13526, §§ 1.3 and 3.1. The statements contained in this declaration are based
upon my personal knowledge, upon information provided to me in my official capacity, and
upon conclusions and determinations reached and made in accordance therewith.

(3) Due to the nature of my official duties, | am familiar with the procedures followed
by the FBI in responding to requests for information from its files pursuant to the provisions of
the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C. § 552a. Specifically, | am aware of the
FBI’s handling of the FOIA requests to FBI at issue in this litigation, which was originally
consolidated under Civil Action No. 17-cv-1167 (D.D.C.), to include the following lawsuits:

CNN v. FBI, 17-cv-1167 (D.D.C.); Gannett Satellite Information Network et al. v. DOJ, \7-cv-
1175 (D.D.C.); Judicial Watch v. DOJ, \7-cv-1189 (D.D.C.); Freedom Watch v. DOJ & FBI, \7-
cv-1212 (D.D.C.); and Daily Caller v. DOJ, 17-cv-1830 (D.D.C.). See Civil Action No. 17-cv-
1167 (D.D.C.), Minute Order dated July 26, 2017 (consolidating all lawsuits except the Daily
Caller lawsuit) and Minute Order dated September 7, 2017 (consolidating the Daily Caller

lawsuit).
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 3 of 18

(4) The only remaining plaintiff in the consolidated cases is CNN.

(5) This declaration incorporates by reference and supplements all prior declarations
submitted in this case: ECF No. 22-2, Declaration of David M. Hardy (October 13, 2017) (“First
Hardy Declaration”), ECF No. 36-1, Second Declaration of David M. Hardy (November 5, 2017)
(“Second Hardy Declaration”), and ECF No. 45-2, Third Declaration of David M. Hardy
(January 19, 2018) (“Third Hardy Declaration”); ECF No. 55-1, Fourth Declaration of David M.
Hardy (February 8, 2018); ECF No. 69-2, Fifth Declaration of David M. Hardy (December 14,
2018) (“Fifth Hardy Declaration”); ECF No. 75-1, Declaration of Michael G. Seidel (February
28, 2019); the in camera and ex parte declaration previously submitted in support of the FBI’s
motion for partial summary judgment regarding the Comey Memos (ECF No. 22), see In
Camera, Ex Parte Declaration of the FBI (October 13, 2017) (see ECF No. 75-1, Declaration of
Michael G. Seidel, Exhibit B, and ECF No. 79-1, Exhibit B); the in camera and ex parte
declaration submitted in conjunction with the FBI’s second motion for partial summary judgment
(ECF No. 45), see In Camera, Ex Parte Declaration of David Archey (January 19, 2018); the in
camera and ex parte declaration submitted in further support of the FBI’s first motion for partial
summary judgment (ECF No. 47), see Third In Camera, Ex Parte Declaration of David Archey
(January 31, 2018) (see ECF No. 75-1, Declaration of Michael G. Seidel, Exhibit A, and ECF
No. 79-1, Exhibit A); and the sealed on-the-record, ex parte proffer of Michael R. Dreeben,
Counsel to the Special Counsel. See ECF No. 49, Memorandum Opinion, at p. 5.

(6) This declaration is being submitted in further support of Defendant’s Opposition
to Plaintiff's Motion for Access to Sealed Judicial Records. Ina declaration dated February 28,
2019, Assistant Section Chief Michael Seidel explained the bases for redacting certain

information from the two in camera and ex parte declarations submitted in support of the FBI’s
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 4 of 18

original motion for partial summary judgment regarding the Comey Memos (ECF No. 22), see In
Camera, Ex Parte Declaration of the FBI (October 13, 2017), and Third In Camera, Ex Parte
Declaration of David Archey (January 31, 2018), as well as sealed on-the-record, ex parte
proffer of Michael R. Dreeben, Counsel to the Special Counsel. See ECF No. 79-1 at ¥ 8.
Specifically, ASC Seidel explained that portions of both declarations could not be disclosed
without risking adverse effects to the then-still pending investigation being conducted by Special
Counsel Mueller’s office. That decision was based on consultation and coordination between the
FBI and the Special Counsel’s Office (SCO) regarding disclosure of the two in camera and ex
parte declarations. Following conclusion of the Special Counsel’s investigation, the FBI and the
SCO re-reviewed the two declarations and concluded that one could be released in full (see ECF
No. 79-1, Exhibit A). As a result of that further review, the FBI concluded that regardless of the
conclusion of the SCO investigation, certain discrete information on two pages of the other
declaration needed to remain redacted in order to protect FBI law enforcement interests.
Specifically, information redacted on both pages reveals non-public information about
intelligence methods, including methods related to intelligence sources, relied upon in the
investigation into Russian interference in the 2016 Presidential election. The FBI is obligated to
protect such information under the National Security Act of 1947, regardless of the conclusion of
the investigation or whether the information is classified. Also, some of these same redactions
could, if lifted, expose information that the FBI would typically redact under Exemption
(b)(7)(E) in a FOIA case to protect aspects of the law enforcement technique of utilizing
confidential human sources. The FBI cannot provide any further details publicly about the still
withheld information or the potential harms from disclosure because such disclosure would risk

those harms occurring. Upon further review, however, the government is releasing additional
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 5 of 18

language on one of the pages, page seven, that had previously been redacted.
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct, and that Exhibit A attached hereto is a true and accurate copy.

— |S .
Executed this \D_ day o \ , 2019,

 

DAVID M. HARDY

Section Chief

Record/Information Dissemination Section
Information Management Division

Federal Bureau of Investigation
Winchester, Virginia
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 6 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff,
V. Civil Action No. 1:17-cv-1167-JEB

FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

SIXTH DECLARATION OF DAVID M. HARDY

EXHIBIT A
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 7 of 18

UNCLASSIFIED/ /LES-

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CABLE NEWS NETWORK, INC.,

Plaintiff, Civil Action No. 1:17-cv-01167-JEB

v.
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

GANNETT SATELLITE INFORMATION
NETWORK, LLC, d/b/a USA TODAY, eal, | isis Action No. 1:17-cv-01175-JEB

Plaintiffs,
Vv.

DEPARTMENT OF JUSTICE,

Defendant.

 

JUDICIAL WATCH, INC.,

Plaintiff Civil Action No. 1:17-cv-01189-JEB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

FREEDOM WATCH, INC.,

Plaintiff, Civil Action No. 1:17-cv-01212-JEB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE and FEDERAL BUREAU OF
INVESTIGATION,

Defendants.

 

 

UNCLASSIFIED/ /bES

1
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 8 of 18

UNCLASSIFIED/ ASES

 

THE DAILY CALLER NEWS
FOUNDATION,

Plaintiff, Civil Action No. {:17-cv-01830-JEB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant.

 

 

IN CAMERA, EX PARTE DECLARATION OF THE FBI

(U//EES} I, DAVID W. ARCHEY, declare as follows:

(1) (U/AGES} I have been a Special Agent with the Federal Bureau of Investigation
(FBI) for approximately sixteen and a half (16.5) years. I was assigned to the
Counterintelligence Division at FB] Headquarters as a Deputy Assistant Director in September
2017 to supervise all FBI personnel assigned to the pending Special Counsel investigation into
Russia’s interference with the 2016 Presidential election.' Before then, I served as the Deputy
Assistant Director of the Weapons of Mass Destruction Directorate at FBI Headquarters. Prior
to that, I was a Section Chief in the Counterintelligence Division at FB] Headquarters, where |
supported counterintelligence operations since 2014.

(2) | (U) To my knowledge, at this time no FBI personnel currently assigned to the
Russian interference investigation are publicly known. Because of the high profile and sensitive
nature of the investigation, and to avoid any potential interference with the ongoing

investigation, my identity and association with the investigation cannot be disclosed on the

 

' On May 17, 2017, Deputy Attorney General Rod Rosenstein named former FBI Director Robert S.
Mueller, II as Special Counsel to conduct the investigation into Russia's interference with the 2016 Presidential
election. DOJ Order No. 3915-2017, Appointment of Special Counsel to Investigate Russian Interference with the
2016 Presidential Election and Related Matters (May 17, 2017)).

UNCLASSIFIED//58S

2
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 9 of 18

UNCLASSIFIED/ AbES

public record.

(3) | (U) The statements contained in this declaration are based upon my personal
knowledge, upon information provided to me in my official capacity, and upon conclusions and
determinations reached and made in accordance therewith. I have been advised about plaintiffs’
Freedom of Information Act (“FOIA”) requests to the FBI for all memos or other documents by
former FBI Director James B. Comey discussing or memorializing conversations with President
Donald J. Trump, and that the FBI denied those requests in full. This declaration is being
submitted to supplement the public declaration of David M. Hardy, Section Chief (SC) of the
FBI’s Record/Information Dissemination Section (“RIDS”), and to support the FBI’s motion for
partial summary judgment.

FOTIA EXEMPTION (b)(7)(A) — PENDING ENFORCEMENT PROCEEDINGS

(4) | (U) SC Hardy explained in his public declaration that the FBI is withholding in
full the records responsive to plaintiffs’ request — i.e., the “Comey Memos” — because disclosure
could reasonably be expected to adversely affect the pending investigation into Russia’s
interference in the 2016 Presidential election. However, little explanation of the reason for this
conclusion could be provided publicly without causing the very harms that the FBI is trying to
avoid. Additional details about the harms to the pending investigation are provided below.

(5) (U/4EBS) The FBI and the Special Counsel’s Office have determined that
disclosure of the Comey Memos - or any portions of them — could reasonably be expected to
adversely affect the pending Russia investigation. Former FBI Director James B. Comey is a
witness in the pending investigation. The Comey Memos are his contemporaneous notes about

incidents that are of interest in that investigation (i.e., the records sought here), and are

UNCLASSIFIED/ ALES»

3
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 10 of 18

UNCLASSIFIED/ /LES

considered witness statements and therefore evidence in the Russia investigation.”

(6)  (U/HsES) Consistent with its standard practices, the FBI has not publicly
disclosed information and evidence collected in its pending Russia investigation, including the
Comey Memos, nor has the Special Counsel done so. Indeed, beyond the FBI’s general
acknowledgment of an investigation into Russia’s interference in the 2016 Presidential election,
details about the targets, witnesses, focus, scope, and nature of the investigation have not been
publicly disclosed, confirmed, or denied by either the FBI or the Special Counsel.

(7)  (U/4bBS) In the context of the pending Russia investigation, disclosing the
Comey Memos risks influencing, compromising, or tainting testimony by other witnesses and/or
the fabrication of other evidence for the purpose of countering or undermining the information
contained therein. Disclosing witness statements of investigative interest, especially when those
statements identify other witnesses and evidence in the investigation, also reveals aspects of
specific, non-public areas of investigative interest. Disclosure would further suggest a map of
possible investigative activity, which could reasonably be expected to result in a race to the
evidence pertinent to such activity.

(8) (U/HsES) The FBI has considered whether former Director Comey’s public
testimony before Congress in June 2017 would alleviate or overcome the normal concerns
associated with disclosing evidence during pending investigations, and have concluded that it
would not. Notwithstanding former Director Comey’s testimony — as a private citizen — to the

Senate Select Committee on Intelligence (“SSCT”) on June 8, 2017, revealing the memos

 

2 (U/HeBS) The fact that the Comey Memos in toto have been incorporated into the pending investigation
and thus recompiled as investigative records satisfies Exemption (b)(7)’s threshold requirement — i.e., “records or
information compiled for law enforcement purposes.”

UNCLASSIFIED//LES

4
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 11 of 18

UNCLASSIFIED/ /£&S

themselves risks substantial harm to the investigation because former Director Comey did not
publish the memos, nor did his testimony cover everything contained in the memos. Disclosure
of the memos, in any capacity, would provide substantially more information about his recorded,
contemporaneous recollections than his testimony provided, thereby increasing the effectiveness
of any potential efforts to impede or compromise the Russia investigation. For example, the
memos discuss sensitive details regarding the progress of the pending Russia investigation as of
the dates of the meetings or conversations memorialized in them. Specifically, additional
witnesses are identified and a confidential human source is identified by both true and code
name, as well as evidence obtained therefrom, and investigative steps taken or not yet taken in
the investigation as of the dates of the meetings memorialized in the memos are revealed. The
memos also identify at least one investigative target and reflect aspects of the investigation as of
those dates. In short, the memos include highly sensitive information from the pending
investigation. None of this information was the subject of former Director Comey’s testimony.
Former Director Comey did not reveal the identity of the witnesses or confidential source;
describe the information provided by the source or the FBI’s investigative interest in it; or
otherwise explicitly describe the pending investigation. Disclosure of any of this non-public
information would cause the harms discussed above.

(9) (U/ALES) The FBI has specifically considered whether we can release those
portions of the Comey Memos about which he testified before SSCI on June 8, 2017, and we
have concluded that we cannot. Former Director Comey’s testimony was not an official public
release by the FBI because he was no longer the FBI Director or a government official at the
time. But aside from there being no waiver of the content of the memos for this reason,

disclosing those portions of the Comey Memos that are the same or substantially similar to

UNCLASSIFPIED/ ALES

5
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 12 of 18

UNCLASSIFIED/ AGES.

former Director Comey’s testimony could reasonably be expected to harm the pending
investigation, notwithstanding that very testimony, again, due to the harms described above.
(10) (U/AES) Finally, in addition to not being able to disclose the Comey Memos —
in whole or in part — without risking adverse effects on the pending Russia investigation, the FBI
also cannot disclose the total number of Comey Memos or the total number of pages of memos
without risking harm to the investigation. While former Director Comey testified publicly about
having nine conversations with President Trump and documenting all or almost all of them, he
did not explicitly disclose the total number of memos he authored or provide any specific
information about the level of detail they do or do not contain. The FBI and the Special Counsel
also have not publicly stated how many Comey Memos exist or whether one exists for each
conversation. Moreover, neither the FBI nor the Special Counsel has disclosed any information
suggesting the length of the memos, individually or in total, or any other information about them,
such as the detail and extent to which they document the meetings that they memorialize. Public
and official confirmation by the FBI about whether each conversation was documented or
whether only a subset of them was, could reasonably be expected to affect the testimony of
people knowledgeable about the conversations — e.g., what and how much they tell investigators,
whether they try to hide or fabricate information — based on what is already known (or not
known) by the investigators. Similarly, the volume of the records would tend to show the public
~ and also potential subjects of the investigation — how detailed former Director Comey’s
recollections of the meetings were, and the extent to which his public testimony was a
comprehensive review of his memos or only a partial disclosure. As with disclosing the total
number of Comey Memos, disclosing the volume of pages comprising the memos could
reasonably be expected to affect the testimony of people knowledgeable about the conversations
UNCLASSIFIED/ ALES

6
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 13 of 18

UNCLASSIFIED/ /28S

by revealing to them information suggestive of how much investigators already know — or do not
know ~ about the conversations.
FOIA EXEMPTION (b)(1) —- CLASSIFIED INFORMATION

(11) (U/HEES) As explained in SC Hardy’s public declaration, the Comey Memos
contain some information thal is classified under subsections |.4(c) and 1.4(d) of EO 13526, in
order to protect intelligence activities, sources, and methods and foreign relations or activities of
the United States. More particularly, the memos contain classified discussions concerning:
subjects of FBI national security investigations; the code name and true identity of a confidential
source, as well as details of forcign intelligence information obtained from and through this

whether the FBI initiated coverage through the Forcign Intelligence Surveillance Act (FISA) on

investigation; and information concerning the President’s foreign-policy decisionmaking. This

 
 

information is currently and properly classified pursuant to § 1.4(c).

(12) (U/AGES) The memos also identify specific foreign governments and officials,
and reflect particular, non-public interactions between them and the United States Government,
the public disclosure of which could reasonably be expected to affect the United States’
relationships with those countries. In addition, the revelation of the confidential source’s name

would identify the confidential source’s

P| and would restrict the ability of the FBI to continue to investigate and

collect evidence in the Russian interference investigation. Accordingly, this information is

 

UNCLASSIFILD/ A2B&-

7
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 14 of 18

UNCLASSIFIED/ AGES

currently and properly classified pursuant to § 1.4(d).
FOIA EXEMPTION (b)(7)(E) - LAW ENFORCEMENT TECHNIQUES AND PROCEDURES

(13) (U) SC Hardy explained in his public declaration that the Comey Memos contain
information about law enforcement techniques and procedures utilized in the investigation of
Russia’s interference in the 2016 Presidential election that the FBI has protected pursuant to
Exemption (b)(7)(E). However, he could not provide any further information about the protected
techniques or procedures without undermining the FBI’s use of them and/or causing harm
protected against by Exemption (b)(7)(A).

(14) (U/4GES) The FBI is protecting its use of at least one particular technique or
procedure in the pending Russia investigation, which is discussed in the Comey Memos — i.e.,
use of confidential sources. Neither DOJ, the FBI, nor the Special Counsel has publicly
acknowledged the use of confidential sources in the investigation, and disclosure of this
information could reasonably be expected to undermine the effectiveness of their use and
jeopardize the particular source referenced in the memos. Negating the effectiveness of this
technique generally and of this source specifically could reasonably be expected to adversely
affect the investigation.?

(15) (U/AGES) Use of confidential sources is a vital investigative too] used by the FBI,
but key to the utility of the technique is maintaining the confidentiality of the sources. If the FBI
were to release information about and provided by its sources, they could be subjected to efforts
to curtail their cooperation or undermine their assistance, as well as retaliation, intimidation, and

physical or mental harm. This would have a chilling effect on the pending investigation, not

 

3 (U/AbES} The use and identity of the confidentia] source here is also covered by Exemptions (b)(1) and
(b)(3), which protect intelligence sources and methods.

UNCLASSIFIED/ ALES.

8
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 15 of 18

UNCLASSIFIED/ /LES

only with respect to these particular sources’ continued cooperation but also with respect to the
cooperation of other witnesses or sources, who would reasonably fear exposure. It is implicit in
investigations such as the pending Russian interference investigation that a source’s identity and
the information/assistance he/she/it provided will be afforded confidentiality. The FBI goes to
great lengths to protect and maintain its sources’ confidentiality because sources are an integral
part of successful investigations and prosecutions.

(16) (U/AGES) Disclosing information in the Comey Memos reflecting the FBI’s use
of confidential sources in relation to the Russia investigation could also reasonably be expected
to reveal the confidential source’s ability to access information, allowing adversaries the
opportunity to take steps to undermine or counteract that access, and thereby stop an effective
means of foreign intelligence and evidence gathering used by the FBI.

(17) (U) For the preceding reasons, disclosure of the FBI’s use of this technique at this
time would risk circumvention of the law. And for the same reasons, it could reasonably be
expected to adversely affect the pending investigation.

(18) (U/AGES) Moreover, this information independently would be subject to FOIA
Exemption (b)(7)(D). However, publicly asserting Exemption (b)(7)(D) would reveal the very
information that'the FBI is protecting under Exemptions (b)(7)(A) and (b)(7)(E) — i.e., the use of
confidential sources in this investigation. Accordingly, the FBI concluded that the only way to
avoid these harms was to raise Exemption (b)(7)(D) only in camera and ex parte as part of its
Exemption (b)(7)(E) explanation.

(19) (U//LES} FOIA Exemption (b)(7)(D) protects records or information compiled

for law enforcement purposes when disclosure:

UNCLASSIFIED/ /S8S

9
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 16 of 18

UNCLASSIFIED/ /GEY

could reasonably be expected to disclose the identity ofa
confidential source, including a State, local or foreign agency or
authority or any private institution which furnished information on
a confidential basis, and, in the case of a record or information
compiled by a criminal law enforcement authority in the course of
a criminal investigation or by an agency conducting a lawful
national security intelligence investigation, information furnished
by the confidential source.
5 U.S.C. § 552(b)(7)(D). Exemption (b)(7)(D) provides categorical protection for the identities
of confidential sources, as well as information provided by such a source in a criminal or
national security investigation. No balancing of interests is required and the public’s interest in
the information is not a factor. Rather, once the FBI establishes that the source provided
information under express or implied assurances of confidentiality, the identity of the source and
all information the source provided in a criminal or national] security investigation are exempt
under Exemption (b)(7)(D).
(20) (U//EES> Here, the information subject to Exemption (b)(7)(D) in the Comey
Memos consists of the true name and code name of a confidential source, as well as information
provided by the source, including information about the origins of the information (i.e., the
[ie cee meee Code-named sources operate under express assurances of
confidentiality. This alone entitles this information to protection under Exemption (b)(7)(D).
Moreover, the information provided by the confidential source is entitled to protection under the
second clause of Exemption (b)(7)(D). Consequently, both the identity of the source, including

the code name, and the information provided by this source, are entitled 1o protection under

Exemption (b)(7)(D).

UNCLASSIFTIED//b&S

10
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 17 of 18

UNCLASSIFIED/ /5&

WAIVER AND SEGREGATION

(21) (U/ASES Official Government statements and comments have been carefully
reviewed and compared against the Comey Memos to determine whether there is any
information in the memos that is as exact as information already made public in official
statements or comments. The FBI has concluded that no official Government statements or
comments have been made that precisely match anything in the Comey Memos. While there are
some similarities, there are no exact matches and any particular words from official statements or
comments that seem to match information in the Comey Memos is inextricably intertwined with
non-matching words and contents such that waiver has not occurred and segregation is not

reasonably possible.

UNCLASSIFIED/ /58S

11
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 18 of 18

UNCLASSIFIED//S8S

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed this 13th day of October, 2017.

(pill —

SAVID W. ARCHE
Deputy Assistant Djre¢
Counterintelligence ivision

Federal Bureau of Investigation
Washington D.C.

UNCLASSIFIED//SES-

12
